Exhibit 10.2

POLYCOM, INC. EXECUTIVE SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

(May 10, 2010 Amendment and Restatement)

1. Introduction. The purpose of this Polycom, Inc. Executive Severance Plan (the
“Plan”) is to provide assurances of specified severance benefits to eligible
employees of the Company whose employment is subject to being involuntarily
terminated other than for death, Disability, or Cause or voluntarily terminated
for Good Reason under the circumstances described in the Plan. This Plan is an
“employee welfare benefit plan,” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended. This document constitutes
both the written instrument under which the Plan is maintained and the summary
plan description for the Plan.

2. Important Terms. The following words and phrases, when the initial letter of
the term is capitalized, shall have the meanings set forth below, unless a
different meaning is plainly required by the context:

2.1 “Administrator” means the Compensation Committee of the Board or another
duly constituted committee of members of the Board, or any person to whom the
Administrator has delegated any authority or responsibility pursuant to
Section 11, but only to the extent of such delegation.

2.2 “Base Pay” means a Covered Employee’s regular straight-time, annual salary
as in effect during the last regularly scheduled payroll period immediately
preceding the date on which an Involuntary Termination occurs. Base Pay does not
include payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions or other compensation.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Cause” means (i) the Covered Employee’s willful and continued failure to
perform the duties and responsibilities of his or her position after there has
been delivered to the Covered Employee a written demand for performance from the
Administrator or the Company’s Chief Executive Officer that describes the basis
for the Administrator or Chief Executive Officer’s belief that the Covered
Employee has not substantially performed his or her duties and the Covered
Employee has not corrected such failure within thirty (30) days of such written
demand; (ii) any act of personal dishonesty taken by the Covered Employee in
connection with his or her responsibilities as an employee of the Company with
the intention or reasonable expectation that such action may result in the
substantial personal enrichment of the Covered Employee; (iii) the Covered
Employee’s conviction of, or plea of nolo contendere to, a felony or misdemeanor
that the Administrator reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business; (iv) a material
violation by the Covered Employee of any written Company employment policy or
standard of conduct; (v) the Covered Employee being found liable in any
Securities and Exchange Commission or other civil or criminal securities law
action or entering any cease and desist order with respect to

 

1



--------------------------------------------------------------------------------

such action (regardless of whether or not the Covered Employee admits or denies
liability); (vi) the Covered Employee (A) obstructing or impeding;
(B) endeavoring to obstruct, impede or improperly influence, or (C) failing to
materially cooperate with, any investigation authorized by the Board or any
governmental or self-regulatory entity (an “Investigation”); however, the
Covered Employee’s failure to waive attorney-client privilege relating to
communications with the Covered Employee’s own attorney in connection with an
Investigation will not constitute “Cause”; or (vii) the Covered Employee’s
disqualification or bar by any governmental or self-regulatory authority from
serving in the capacity contemplated by his or her position or the Covered
Employee’s loss of any governmental or self-regulatory license that is
reasonably necessary for the Covered Employee to perform his or her
responsibilities to the Company, if (A) the disqualification, bar or loss
continues for more than thirty (30) days, and (B) during that period the Company
uses its good faith efforts to cause the disqualification or bar to be lifted or
the license replaced.

2.5 “Change of Control” means the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d–3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) Any action or event occurring within a two–year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least sixty percent (60%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

2.6 “Company” means Polycom, Inc., a Delaware corporation.

2.7 “Covered Employee” means an employee of the Company or of any parent or
subsidiary of the Company who has been designated by the Administrator to
participate in the Plan as shown on Appendix A. For this purpose, each employee
of the Company who becomes a Section 16 Officer on or after the Effective Date
shall be deemed to have been designated by the Administrator to participate in
the Plan as of the date he or she becomes a Section 16 Officer, unless otherwise
specifically determined in advance by the Administrator.

 

2



--------------------------------------------------------------------------------

2.8 “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).

2.9 “Effective Date” means February 3, 2010.

2.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.11 “Good Reason” means the Covered Employee’s termination of employment within
thirty (30) days following the end of the Cure Period (as defined below) as a
result of the occurrence of any of the following without his or her written
consent: (i) a material diminution by the Company in the Covered Employee’s Base
Pay as in effect immediately prior to such reduction; provided, however, that, a
reduction of Base Pay that (combined with all prior reductions) totals twenty
percent (20%) or less and also applies to substantially all other senior
executives of the Company will not constitute “Good Reason”; or (ii) the
relocation of the Covered Employee’s principal work location to a facility or a
location more than thirty-five (35) miles from his or her prior location;
provided, however, that the Covered Employee must provide written notice to the
Administrator of the condition that could constitute a “Good Reason” event
within sixty (60) days of the initial existence of such condition and such
condition must not have been remedied by the Company within thirty (30) days
(the “Cure Period”) of such written notice.

2.12 “Involuntary Termination” means a termination of employment of a Covered
Employee under the circumstances described in Section 4.1.

2.13 “Plan” means the Polycom, Inc. Executive Severance Plan, as set forth in
this document, and as hereafter amended from time to time.

2.14 “Section 16 Officer” means an employee of the Company who has been
designated by the Board, at its discretion and consistent with applicable law,
as being subject to the reporting requirements of Section 16 of the Securities
Exchange Act of 1934, as amended.

2.15 “Severance Benefits” means the compensation and other benefits that the
Covered Employee will be provided in the circumstances described in Section 4.

2.16 “Target Bonus” means, the Covered Employee’s target bonus percentage under
the applicable Company bonus plan as in effect for the fiscal year prior to the
fiscal year in which the Covered Employee’s Involuntary Termination occurs,
times the Covered Employee’s Base Pay.

3. Eligibility for Severance Benefits. An individual is eligible for Severance
Benefits under the Plan, in the amount set forth in Section 4 only if he or she
is a Covered Employee on the date he or she experiences an Involuntary
Termination.

 

3



--------------------------------------------------------------------------------

4. Severance Benefits.

4.1 Involuntary Termination. If (i) a Covered Employee terminates his or her
employment with the Company (or any parent or subsidiary of the Company) for
Good Reason, or (ii) the Company (or any parent or subsidiary of the Company)
terminates the Covered Employee’s employment for a reason other than Cause or
the Covered Employee’s death or Disability, then, subject to the Covered
Employee’s compliance with Section 6, the Covered Employee shall receive the
following Severance Benefits from the Company:

4.1.1 Cash Severance Benefits. The Covered Employee shall be entitled to a lump
sum payment in cash equal to the sum of the Covered Employee’s Base Pay, and
(ii) the Covered Employee’s Target Bonus. Notwithstanding any contrary provision
of the preceding sentence, if the Covered Employee held the position of Chief
Executive Officer of the Company, the lump sum payment instead shall equal two
hundred percent (200%) of the sum of the Covered Employee’s Base Pay and Target
Bonus.

4.1.2 Continued Medical Benefits. If the Covered Employee, and any spouse and/or
dependents of the Covered Employee (“Family Members”), has coverage on the date
of the Covered Employee’s Involuntary Termination under a group health plan
sponsored by the Company, the Company will pay the total applicable premium cost
for continued group health plan coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986, 29 U.S.C. Sections 1161-1168; 26 U.S.C.
Section 4980B(f), as amended, and all applicable regulations (referred to
collectively as “COBRA”), provided that the Covered Employee is eligible for and
validly elects to continue coverage under COBRA for the Covered Employee and his
Family Members, for a period of up to twelve (12) months.

4.1.3 Outplacement Assistance. The Covered Employee shall be entitled to
transitional outplacement benefits in accordance with the then-existing policies
and guidelines of the Company.

5. Limitation on Payments.

5.1 Limitation. In the event that the severance and other benefits provided for
in the Plan or otherwise payable to the Covered Employee (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then the Covered Employee’s Severance Benefits or other benefits
shall be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Covered Employee on an after-tax basis, of the greatest
amount of Severance Benefits, notwithstanding that all or some portion of such
Severance Benefits and other benefits may be taxable under Section 4999 of the
Code.

 

4



--------------------------------------------------------------------------------

5.1.1 Reduction Order. In the event of a reduction in accordance with
Section 5.1, the reduction will occur, with respect to such Severance Benefits
and other benefits considered parachute payments within the meaning of
Section 280G of the Code, in the following order:

•    First, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is treated as contingent (see definition in
Section 5.3 below) under Section 280G of the Code, (ii) are assumed or
substituted by the surviving corporation or its parent, and (iii) are underwater
or at-the-money (see definitions in Section 5.3 below);

•    Second, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is not treated as contingent under
Section 280G of the Code, (ii) accelerate vesting, (iii) are assumed or
substituted by the surviving corporation or its parent, and (iv) are underwater
or at-the-money;

•    Third, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is treated as contingent under Section 280G of
the Code, (ii) are assumed or substituted by the surviving corporation or its
parent, and (iii) are in-the-money (see definition in Section 5.3 below);

•    Fourth, restricted stock, restricted stock units, performance shares or
other outstanding equity awards (other than stock options or stock appreciation
rights) that meet all of the following: (i) the grant of which is treated as
contingent under Section 280G of the Code and (ii) either are assumed or
substituted by the surviving corporation or its parent or cashed-out (see
definition in Section 5.3 below) in connection with a Change of Control;

•    Fifth, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is treated as contingent under Section 280G of
the Code and (ii) are cashed-out in connection with a Change of Control;

•    Sixth, cash severance, bonus, retention and other similar pay (including
such cash severance pay provided pursuant to Section 4 above) that are treated
as contingent under Section 280G of the Code;

•    Seventh, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is not treated as contingent under
Section 280G of the Code, (ii) accelerate vesting, (iii) are assumed or
substituted by the surviving corporation or its parent, and (iv) are
in-the-money;

•    Eighth, stock options or stock appreciation rights that meet all of the
following: (i) the grant of which is not treated as contingent under
Section 280G of the Code, (ii) accelerate vesting, (iii) are cashed-out in
connection with a Change of Control, and (iv) are in-the-money;

•    Ninth, restricted stock, restricted stock units, performance shares or
other outstanding equity awards (other than stock options or stock appreciation
rights) that meet all of the following: (i) the grant of which is not treated as
contingent under Section 280G of the Code, (ii) accelerate vesting, and
(iii) either are assumed or substituted by the surviving corporation or its
parent or cashed-out in connection with a Change of Control;

•    Tenth, the acceleration in the timing of any vested payment in cash or in
kind. For this purpose, a payment will be considered “vested” if the payment is
vested at the time the payment acceleration occurs and any vesting of the
payment that has occurred is not considered contingent under Section 280G of the
Code;

•    Eleventh, Company-paid coverage under the long-term disability and life
insurance plans and any other taxable benefits provided or paid for by the
Company; and

•    Twelfth, Company-paid coverage under the health, dental, and vision plans
and any other tax-free benefits provided or paid for by the Company.

 

5



--------------------------------------------------------------------------------

5.2 Special Rules. For purposes of this Section 5, the following rules will
apply:

•    In the first and second categories above, if there are multiple grants of
stock options or stock appreciation rights, the most underwater award will be
reduced first with each subsequent reduction applying to the next most
underwater award;

•    In the third and seventh categories above, if there are multiple grants of
stock options or stock appreciation rights, the least in-the-money award will be
reduced first with each subsequent reduction applying to the next most
in-the-money award;

•    In the fourth, fifth, eighth, and ninth categories, if there are multiple
grants of stock options, stock appreciation rights, restricted stock, restricted
stock units, performance shares or other equity awards, each grant within each
category will be reduced on a pro-rata basis; and

•    In the sixth and tenth categories, if there are multiple types of cash or
in-kind payments, each payment within each category will be reduced on a
pro-rata basis.

For clarification purposes, these rules do not change the order described above,
but rather provide ordering rules that apply within each category in the event
of multiple equity grants or payments.

5.3 Special Definitions. For purposes of this Section 5, the following terms
used herein will mean:

•    Whether an equity award will be treated as “contingent” will be determined
in accordance with Treasury Regulation Section 1.280G-1 A-22.

•    An equity award will be “cashed-out” in connection with a Change of Control
of the Company if the award is cancelled after payment to the Covered Employee
of an amount in cash or cash equivalents equal to (A) the fair market value of
the shares of the Company’s common stock (“Company Common Stock”) subject to the
equity award at the time of a Change of Control minus (B) the exercise or
purchase price, if any, of the shares of Company Common Stock subject to the
equity award at the time of the Change of Control.

•    A stock option or stock appreciation right will be considered “underwater”
if: (A) the award accelerates or is valued for purposes of Section 280G on the
date of the Change of Control and the per share exercise price of the award is
greater than the per share consideration provided to holders of shares of
Company Common Stock pursuant to the Change of Control, or (B) the award
accelerates or is valued for purposes of Section 280G of the Code on any date
after the Change of Control and the per share exercise price of the award, as
adjusted pursuant to the Change of Control, is greater than the fair market
value of a share of common stock with respect to which the award may be
exercised.

•    A stock option or stock appreciation right will be considered
“at-the-money” if: (A) the award accelerates or is valued for purposes of
Section 280G on the date of the Change of Control and the per share exercise
price of the award is equal to the per share consideration provided to holders
of shares of Company Common Stock pursuant to the Change of Control, or (B) the
award accelerates or is valued for purposes of Section 280G of the Code on any
date after the Change of Control and the per share exercise price of the award,
as adjusted pursuant to the Change of Control, is equal to the fair market value
of a share of common stock with respect to which the award may be exercised.

 

6



--------------------------------------------------------------------------------

•    A stock option or stock appreciation right will be considered
“in-the-money” if: (A) the award accelerates or is valued for purposes of
Section 280G on the date of the Change of Control and the per share exercise
price of the award is less than the per share consideration provided to holders
of shares of Company Common Stock pursuant to the Change of Control, or (B) the
award accelerates or is valued for purposes of Section 280G of the Code on any
date after the Change of Control and the per share exercise price of the award,
as adjusted pursuant to the Change of Control, is less than the fair market
value of a share of common stock with respect to which the award may be
exercised.

5.4 Independent Public Accountant Requirement. Unless the Company and the
Covered Employee otherwise agree in writing, any determination required under
this Section 5 shall be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination shall be conclusive and binding upon the Covered Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Covered Employee shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 5. The Company shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.

6. Conditions to Receipt of Severance.

6.1 Release Agreement. As a condition to receiving Severance Benefits under this
Plan, each Covered Employee will be required to sign a waiver and release of all
claims arising out of his or her Involuntary Termination and employment with the
Company and its subsidiaries and affiliates (the “Release”). The Release shall
be in a form specified by the Company. The Release will include specific
information regarding the amount of time the Covered Employee will have to
consider the terms of the Release and return the signed agreement to the
Company. In no event will the period to return the Release be longer than sixty
(60) days, inclusive of any revocation period set forth in the Release,
following the later of the Covered Employee’s Involuntary Termination (the
“Release Period”).

6.2 Non-Solicitation. As a condition to receiving Severance Benefits under this
Plan, each Covered Employee agrees that the Covered Employee will not solicit
any employee of the Company for employment other than at the Company for twelve
(12) months following his or her termination. Public solicitation, such as by
taking out general advertisements in a newspaper, advertising on the web and the
like, not specifically aimed at an individual employee or employees of the
Company, will not constitute a breach of this Section 6.2.

6.3 Non-Competition. As a condition to receiving Severance Benefits under this
Plan, the Covered Employee must sign an agreement confirming that, with respect
to any businesses of the Company or any of its subsidiaries during the period
beginning on the date of the Covered Employee’s termination of employment from
the Company and all of its subsidiaries (collectively, the “Businesses”), the
Covered Employee agrees that during the one-year period following such
termination of employment, the Covered Employee, directly or indirectly, whether
as employee, owner, sole proprietor, partner, director, member, consultant,
agent, founder, co-venturer or otherwise, will: (i) not engage, participate or
invest in any business activity anywhere in the world that is directly
competitive with the principal products or services of the Businesses (except
that it will not be a violation of this Section 6.3 for the Covered Employee to
own as a passive investment not more than

 

7



--------------------------------------------------------------------------------

one percent of any class of publicly traded securities of any entity); nor
(ii) directly or indirectly solicit business from any of the Businesses’
customers and users on behalf of any business that directly competes with the
Businesses. Notwithstanding the preceding, the Administrator, in its discretion,
may waive the requirements of this Section 6.3 (including, but not limited to,
upon the advice of legal counsel to the Company), and shall waive such
requirements in circumstances where enforceability of this Section 6.3 is
precluded by applicable law.

6.4 Nondisparagement. As a condition to receiving Severance Benefits under this
Plan during the Covered Employee’s employment with the Company and for twelve
(12) months following his or her termination, the Covered Employee will not
knowingly and materially disparage, libel, slander, or otherwise make any
materially derogatory statements regarding the Company. Notwithstanding the
foregoing, nothing contained in the Plan will be deemed to restrict the Covered
Employee from providing information to any governmental or regulatory agency or
body (or in any way limit the content of any such information) to the extent the
Covered Employee is required to provide such information pursuant a subpoena or
as otherwise required by applicable law or regulation, or in accordance with any
governmental investigation or audit relating to the Company.

6.5 Other Requirements. A Covered Employee’s receipt of severance payments
pursuant to Section 4.1 will be subject to the Covered Employee continuing to
comply with the provisions of this Section 6 and the terms of any confidential
information agreement, proprietary information and inventions agreement and such
other appropriate agreement between the Covered Employee and the Company.
Benefits under this Plan shall terminate immediately for a Covered Employee if
such Covered Employee, at any time, violates any such agreement and/or the
provisions of this Section 6.

7. Timing of Benefits.

7.1 Timing of Severance Benefits. Subject to Section 9 below, the Severance
Benefits that do not constitute Deferred Compensation Separation Benefits (as
defined in Section 9 below) shall commence or be paid, as applicable, as soon as
administratively practicable, but within thirty (30) calendar days following the
date of the Covered Employee’s termination of employment (or, if required by
Section 9, the Covered Employee’s separation from service) or, if later, on the
date the Release becomes effective. Subject to Section 9 below, the Severance
Benefits that do constitute Deferred Compensation Separation Benefits will
commence or be paid as applicable, as follows:

7.1.1 If the Covered Employee’s Release Period ends on or before December 1 of
the calendar year in which the Covered Employee’s Involuntary Termination
occurs, his or her Deferred Compensation Separation Benefits will be paid on or
before December 31 of that calendar year.

7.1.2 If the Covered Employee’s Release Period ends after December 1 of the
calendar year in which the Covered Employee’s Involuntary Termination, his or
her Deferred Compensation Separation Benefits will be paid on the later of
(a) the first payroll date in the calendar year next following the calendar year
of the Covered Employee’s Involuntary Termination, or (b) the first payroll date
following the date his or her Release becomes effective, subject to Section 9,
below.

8. Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary, if the Covered Employee is entitled to any severance, change of
control or similar benefits outside of the Plan by operation of applicable law
or under another company-sponsored plan, policy, contract, or arrangement, his
or her benefits under the Plan shall be reduced by the value of the severance,
change of control or similar benefits that the Covered Employee receives by
operation of applicable law or under any company-sponsored plan, policy,
contract, or arrangement, all as determined by the Administrator in its
discretion.

 

8



--------------------------------------------------------------------------------

9. Section 409A.

9.1 Notwithstanding anything to the contrary in the Plan, no Deferred
Compensation Separation Benefits (as defined below) or other severance benefits
that are exempt from Section 409A (as defined below) pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will become payable until the Covered Employee
has a “separation from service” within the meaning of Section 409A of the Code
and the final regulations and any guidance promulgated thereunder
(“Section 409A”). Further, if the Covered Employee is subject to Section 409A
and is a “specified employee” within the meaning of Section 409A at the time of
the Covered Employee’s separation from service (other than due to death), then
any Deferred Compensation Separation Benefits otherwise due to the Covered
Employee on or within the six (6) month period following his or her separation
from service will accrue during such six (6) month period and will become
payable in a lump sum payment (less applicable withholding taxes) on the date
six (6) months and one (1) day following the date of the Covered Employee’s
separation from service. All subsequent payments of Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. For purposes of clarity, the
following severance benefits shall not constitute Deferred Compensation
Separation Benefits: (A) the vesting acceleration of outstanding awards of stock
options, stock appreciation rights or restricted stock unless such awards
include deferral or other features that cause such awards to be subject to
Section 409A; and (B) the Company-paid continued group health plan coverage
described in Section 4.1.2; and (C) any other payment or benefit that satisfies
the conditions described in Section 9.2 below. Notwithstanding anything herein
to the contrary, if the Covered Employee dies following his or her separation
from service, but prior to the six (6) month anniversary of his or her date of
separation, then any payments delayed in accordance with this paragraph will be
payable in a lump sum (less applicable withholding taxes) to the Covered
Employee’s estate as soon as administratively practicable after the date of his
or her death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. For purposes of the Plan, “Deferred Compensation Separation Benefits”
will mean the severance payments or benefits payable to the Covered Employee, if
any, pursuant to the Plan that, when considered together with any other
severance payments or separation benefits, is considered deferred compensation
under Section 409A.

9.2 Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute a Deferred Compensation Separation Benefit. Any severance
payment that entitles the Covered Employee to taxable reimbursements or taxable
in-kind benefits covered by Section 1.409A-1(b)(9)(v) shall not constitute a
Deferred Compensation Separation Benefit.

9.3 It is the intent of this Plan to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Notwithstanding
anything to the contrary in the Plan, including but not limited to Section 11,
the Company reserves the right to amend the Plan as it deems necessary or
advisable, in its sole discretion and without the consent of the Covered
Employees, to comply with Section 409A of the Code or to otherwise avoid income
recognition under Section 409A of the Code prior to the actual payment of
Severance Benefits or imposition of any additional tax (provided that any such
amendment that materially reduces the benefits provided hereunder shall be
subject to the advance notice requirement of Section 13).

 

9



--------------------------------------------------------------------------------

10. Withholding. The Company will withhold from any Severance Benefits all
federal, state, local and taxes required to be withheld therefrom and any other
required payroll deductions.

11. Administration. The Plan will be administered and interpreted by the
Administrator (in his or her sole discretion). The Administrator is the “named
fiduciary” of the Plan for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity. Any decision made or
other action taken by the Administrator with respect to the Plan, and any
interpretation by the Administrator of any term or condition of the Plan, or any
related document, will be conclusive and binding on all persons and be given the
maximum possible deference allowed by law. In accordance with Section 2.1, the
Administrator may, in its sole discretion and on such terms and conditions as it
may provide, delegate in writing to one or more officers of the Company all or
any portion of its authority or responsibility with respect to the Plan;
provided, however, that any Plan amendment or termination or any other action
that could reasonably be expected to increase materially the cost of the Plan
must be approved by the Board or the Compensation Committee of the Board.

12. Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.1 and 11, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act or pass upon any matters pertaining specifically to his
or her own benefit or eligibility under the Plan. The Administrator will act
upon any matters pertaining specifically to the benefit or eligibility of each
such officer under the Plan.

13. Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan at any time, without advance
notice to any Covered Employee and without regard to the effect of the amendment
or termination on any Covered Employee or on any other individual. Any amendment
or termination of the Plan will be in writing. Notwithstanding the preceding,
(a) any amendment to the Plan that causes an individual or group of individuals
to cease to be a Covered Employee will not be effective unless it both is
approved by the Administrator and communicated to the affected individual(s) in
writing at least six (6) months prior to the effective date of the amendment or
termination and (b) once a Covered Employee has incurred an Involuntary
Termination, no amendment or termination of the Plan may, without that Covered
Employee’s written consent, reduce or alter to the detriment of the Covered
Employee, the Severance Benefits payable to that Covered Employee (including,
without limitation, imposing additional conditions or modifying the timing of
payment). In addition, notwithstanding the preceding, during the one-year period
beginning on a Change of Control, the Company may not, without a Covered
Employee’s written consent, amend or terminate the Plan in any way, nor take any
other action, that (a) prevents that Covered Employee from becoming eligible for
Severance Benefits under the Plan, or (b) reduces or alters to the detriment of
the Covered Employee the Severance Benefits payable, or potentially payable, to
a Covered Employee under the Plan (including, without limitation, imposing
additional conditions or modifying the timing of payment). Any action of the
Company in amending or terminating the Plan will be taken in a non-fiduciary
capacity.

14. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator within ninety (90) days of the earlier of (i) the date the
claimant learned the amount of his or her Severance Benefits under the

 

10



--------------------------------------------------------------------------------

Plan or (ii) the date the claimant learned that he or she will not be entitled
to any benefits under the Plan. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice will also describe any additional information needed to
support the claim and the Plan’s procedures for appealing the denial. The denial
notice will be provided within ninety (90) days after the claim is received. If
special circumstances require an extension of time (up to ninety (90) days),
written notice of the extension will be given within the initial ninety (90) day
period. This notice of extension will indicate the special circumstances
requiring the extension of time and the date by which the Administrator expects
to render its decision on the claim.

15. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within sixty
(60) days following the date the claimant received the written notice of their
claim denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of its decision on review within sixty (60) days after it receives a
review request. If additional time (up to sixty (60) days) is needed to review
the request, the claimant (or representative) will be given written notice of
the reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice shall also include a statement that the claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents and other information relevant to the claim and a
statement regarding the claimant’s right to bring an action under Section 502(a)
of ERISA.

16. Source of Payments. All Severance Benefits will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan, and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

17. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

18. No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause. However, as described in the Plan, a Covered Employee may be
entitled to benefits under the Plan depending upon the circumstances of his or
her termination of employment.

 

11



--------------------------------------------------------------------------------

19. Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) will assume the
obligations under the Plan and agree expressly to perform the obligations under
the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.

20. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of California (but not its conflict of
laws provisions).

21. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

22. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

23. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.

24. Additional Information.

 

Plan Name:    Polycom, Inc. Executive Severance Plan Plan Sponsor:    Polycom,
Inc.    c/o Human Resources    4750 Willow Road    Pleasanton, CA 94588
Identification Numbers:    EIN: - 94-312-8324    PLAN: 508 Plan Year:   
Company’s Fiscal Year Plan Administrator:    Polycom, Inc.    Attention:
Administrator of the Polycom, Inc. Executive Severance Plan    4750 Willow Road
   Pleasanton, CA 94588    (925) 924-6000

 

12



--------------------------------------------------------------------------------

Agent for Service of    Legal Process:    Polycom, Inc.    Attention: General
Counsel    4750 Willow Road    Pleasanton, CA 94588    (925) 924-6000    Service
of process may also be made upon the Administrator. Type of Plan    Severance
Plan/Employee Welfare Benefit Plan Plan Costs    The cost of the Plan is paid by
the Employer.

25. Statement of ERISA Rights.

As a Covered Employee under the Plan, you have certain rights and protections
under ERISA:

(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor.
These documents are available for your review in the Company’s Human Resources
Department.

(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Administrator. A reasonable charge may be made for such
copies.

In addition to creating rights for Covered Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Sections 14 and 15 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within thirty
(30) days, you may file suit in a federal court. In such a case, the court may
require the Administrator to provide the materials and to pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator. If you have a claim which is
denied or ignored, in whole or in part, you may file suit in a federal court. If
it should happen that you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a federal court.

 

13



--------------------------------------------------------------------------------

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
you may contact the nearest area office of the Employee Benefits Security
Administration (formerly the Pension and Welfare Benefits Administration), U.S.
Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

14



--------------------------------------------------------------------------------

Appendix A

 

 

Employee Name1

 

   

Section 16 Officers:

 

   

Non-Section 16 Officers:

 

 

 

 

1 In accordance with Section 2.7, each U.S. employee of the Company who becomes
a Section 16 Officer on or after the Effective Date shall be deemed to have been
designated by the Administrator to participate in the Plan as of the date he or
she becomes a Section 16 Officer and shall become a Covered Employee on such
date, unless otherwise expressly determined by the Administrator. Appendix A
shall be deemed to include each employee described in the preceding sentence,
notwithstanding that Appendix A has not been updated to include such employee’s
name in the table above.

 

A-1